          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 1 of 27




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

     BRIAN TOTIN,

                         Plaintiff,                Civil Action No. _____________________

                    —against—

     HF REALTY SERVICES INC d/b/a BEST                            COMPLAINT
     APARTMENTS NORTH, INC, HOWARD
     FEINGOLD and OMAR SCOTT,                                 JURY DEMANDED

                       Defendants.



The Complaint of the Plaintiff, BRIAN TOTIN, respectfully shows and alleges as follows:


                                      NATURE OF THE ACTION


1.      This is an action for copyright infringement arising out of the Defendants’ unauthorized

use of three photographs authored and owned by the Plaintiff. Plaintiff is an award-winning

photojournalist whose photographic work was published in a multitude of national publications

including Sports Illustrated, ESPN the Magazine, Newsweek and The New York Times. Plaintiff

subsequently became a real estate agent in New York City and parlayed his photographic expertise

to make photographs of real estate for advertising purposes that result in a higher than average

response rate of consumers to his advertising.


2.      Defendants willfully and with malicious intent used photographs made by the Plaintiff

without any form of authorization of the Plaintiff. Defendants used these images for advertising

purposes in order to draw consumers to the properties Defendants was marketing and enjoyed
          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 2 of 27




brokerage commissions Defendants may have not been able to obtain without the unauthorized

use of the Plaintiff’s photographs.


3.     Plaintiff is a licensed real estate salesperson, affiliated with a non-party licensed real estate

broker. As set forth below, Defendant are a licensed real estate broker, its principal/corporate

broker, and a licensed real estate salesperson. These licenses are issued pursuant to Article 12-A

of the New York Real Property Law. The State of New York has issued Regulations Affecting

Brokers and Salespersons under part 175 of Title 19 NYCRR.


4.     Defendants used Plaintiff’s photographs to mislead and defraud the public through false

and deceptive advertising. The photographs Defendants infringed upon were of an apartment at

520 West 174th Street. Upon information and belief, the Defendants did not have the right to

advertise any apartment at 520 West 174th Street as the exclusive right to advertise the apartments

at 520 West 174th Street was granted by the owner to three non-party real estate brokerage firms.

The apartment Defendants advertised had not been available for rental for six weeks.


5.     It is well known that real estate agents are viewed with distrust by the public. In a 2015

Gallop poll located at http://news.gallup.com/poll/187874/americans-faith-honesty-ethics-police-

rebounds.aspx, real estate agents ranked 9th worst out of 21 professions (lawyers ranked 10th). As

anyone who has tried to rent an apartment in In New York City can attest, all too many of the real

estate agents advertising apartments for rent engage in various forms of misrepresentation and

fraud. Here, the Defendants did exactly that; Defendants advertised property they were not

permitted to advertise, with photographs that they were not permitted to use, of an apartment that

was not available for rent. Defendants then presumably tried to “bait and switch” members of the




                                                  2
           Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 3 of 27




public to other apartments1. Defendants did not care if they harmed the public through their false

and misleading advertising. The willful, dishonest, and untrustworthy behavior of Defendants

outlined in this paragraph goes right to the crux of statutory damages as it establishes the

Defendants’ state of mind, conduct and attitude when infringing on Plaintiff’s copyrights.


                                      JURISDICTION AND VENUE


6.       This is a civil action seeking damages and declaratory and injunctive relief for copyright

infringement, arising under 17 U.S.C. §§ 101, et seq. This Court has original subject matter

jurisdiction over the action under 28 U.S.C. §§ 1331 and 1338(a), as this action asserts copyright

claims arising under the laws of the United States.


7.       This Court has personal jurisdiction over Defendants because all Defendants are licensed

to do business in this state and because Defendants conduct continuous, systematic, and routine

business within this state and this District. Defendants also have committed the acts alleged herein

in this District. Defendants infringed upon Plaintiff’s copyrights in this District by distributing

infringing copies of the Plaintiff’s copyrighted works to persons in this District. Defendants further

presented copies of the Plaintiff’s copyrighted works on Internet websites that attract citizens from

this District as viewers. The advertisements that contained the infringed-upon photographs

marketed property located within this District.




1
  Indeed, the Better Business Bureau has a warning about Best Apartments Inc, a precursor company to Best
Apartments North Inc.,, about this sort of behavior, “Several consumers say they arrange to meet an agent to view
apartments that they have seen online but at the time of the meeting, they are told the requested apartments are no
longer available.” https://www.bbb.org/us/ny/new-york/profile/real-estate/best-apartments-inc-0121-
109370/details#Pattern-of-Complaint


                                                          3
          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 4 of 27




8.     Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b),(c),(d), and 1400(a)

because Plaintiff’s claims arose in this district, because Defendants may be found in this District

and because Defendants do business in this District. Defendants infringed upon Plaintiff’s

copyrights in this District by distributing infringing copies of the Plaintiff’s copyrighted works to

persons in this District. Defendants further presented copies of the Plaintiff’s copyrighted works

on Internet websites that attract citizens from this District as viewers. The advertisements that

contained the infringed-upon photographs marketed property located within this District.

Defendant further committed the acts complained of within this district.


                                         THE PARTIES


9.     The Plaintiff herein is a citizen of the State of New York, County of New York.


10.    Defendant HF REALTY SERVICES INC is a domestic business corporation organized

under the laws of the State of New York. HF REALTY SERVICES INC continues to conduct

business in this State and in this District under its former name, BEST APARTMENTS NORTH,

INC. BEST APARTMENTS NORTH, INC is a Licensed Real Estate Broker in the State of New

York holding license number 10991219678. HF REALTY SERVICES INC d/b/a BEST

APARTMENTS NORTH, INC, is referred to as “Best” herein.


11.    Defendant HOWARD FEINGOLD (“Feingold”) is the corporate broker of Best, and, upon

information and belief, the sole owner of Best.


12.    Defendant OMAR SCOTT (“Scott”) is a licensed real estate salesperson who was, at all

times relevant, associated with Defendant Best.



                                                  4
          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 5 of 27




                       ALLEGATIONS COMMON TO ALL CLAIMS


I.     Plaintiff’s Copyrighted Works


13.    Plaintiff has duly registered copyrights in and to 497 published photographs under the title

“Published works of Brian Totin, 2016, Vol 1” with the United States Copyright Office and have

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2016, Vol 1” under registration number VA 2-096-795 with an effective date of registration of

March 6, 2018. A true and correct copy of registration number VA 2-096-795 is annexed as exhibit

A.


14.    Contained within the group-registered work “Published works of Brian Totin, 2016, Vol

1”,   registration   number    VA   2-096-795,       are   three   photographs   separately   titled

“520w174a3dlr2.jpg”, “520w174a3dbr.jpg”, and “520w174a3dlav.jpg”.


15.    True    and   correct   copies   of   “520w174a3dlr2.jpg”,      “520w174a3dbr.jpg”,     and

“520w174a3dlav.jpg” as they appear within registration number VA 2-096-795 are annexed as

exhibit B.


16.    The three photographs separately titled “520w174a3dlr2.jpg”, “520w174a3dbr.jpg”, and

“520w174a3dlav.jpg” are collectively referred to as the Totin Copyrighted Works herein.


17.    The Totin Copyrighted Works are individual original works of authorship and constitute

copyrightable subject matter under the Copyright Act, 17 U.S.C. §§ 101, et seq.




                                                 5
           Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 6 of 27




18.     Plaintiff owns the exclusive right to reproduce the Totin Copyrighted Works, distribute

copies of the Totin Copyrighted Works to the public and display the Totin Copyrighted Works

publicly. Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted Works

accorded to a copyright owner.


II.     Defendant’s Infringement of the Totin Copyrighted Works


19.     On or about April 17, 2018, Plaintiff discovered that Defendant Best and their Licensed

Real Estate Salesperson Scott, using the alias Sam Scott2, acting on Defendant Best’s behalf,

published or caused to be published the three photographs contained in the Totin Copyrighted

Works to the website www.nakedapartments.com (the “nakedapartments.com infringement”).


20.     True and correct copies of the nakedsapartments.com infringement are annexed to this

Complaint as Exhibit C.


21.     When initially applying for, or renewing, their license, real estate brokers and salespersons

must agree under penalty of perjury to the statement, “I further affirm that I have read and

understand the provisions of Article 12-A of the Real Property Law and the rules and regulations

promulgated thereunder,” including part 175 of Title 19 NYCRR.


22.     Under 19 NYCRR §175.25 (b) (1), “Only a real estate broker is permitted to place or cause

to be published advertisements related to the sale or lease of property.”




2
 Clicking through the “License” detail of the web page reveals Mr. Scott’s actual name and license number
10401210451, which match Department of State Records.


                                                        6
             Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 7 of 27




23.     Upon information and belief, and at all times relevant, Defendant Best maintained a policy

that permitted its affiliated sales associates, including Defendant Scott, to publish apartment rental

advertisements on Best’s behalf without prior review by Best.


24.     By operation of law, 19 NYCRR §175.25(b)(1) makes Defendant Best the de facto

publisher of all apartment rental advertisements placed or caused to be published by its affiliated

associate real estate brokers and real estate salespersons, including the nakedapartments.com

infringement.


25.     In infringing upon the Totin Copyrighted Works, Defendants left an identifying watermark.


26.     The identifying watermark, the logo of Plaintiff’s then affiliated non-party licensed real

estate broker, put Defendants on notice that they did not have the right to publish or otherwise use

the Totin Copyrighted Works and further gave Defendants notice that a competitor had a license

to publish or otherwise use the Totin Copyrighted Works. The identifying watermark gave

Defendants actual knowledge that they did not have the right to publish or otherwise use the Totin

Copyrighted Works, but Defendants did so anyway, in reckless disregard for the copyrights of the

Plaintiff.


27.     19 NYCRR § 175(b)(2)(a) prohibits real estate brokers and salespersons from advertising

property “unless the real estate broker has obtained authorization for such advertisement from the

owner of the property.” Defendant Best, a licensed real estate broker and Defendant Scott, a

licensed real estate salesperson whose license was associated with Best, did not have authorization

from the owner of the property to place or publish the advertisements that constituted the

nakedapartments.com infringement.


                                                  7
           Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 8 of 27




28.      19 NYCRR § 175(b)(2)(b), prohibits real estate brokers and salespersons from advertising

“property that is subject to an exclusive listing held by another real estate without the permission

of the listing broker.” When committing the nakedapartments.com infringement, Defendants Best

and Scott advertised property that was subject to an exclusive listing held by the Plaintiff and his

then affiliated real estate brokerage. Best and Scott did not have authorization from the Plaintiff or

his affiliated real estate brokerage to place or publish the advertisements that constituted the

nakedapartments.com infringement.


29.      Defendants Best and Scott are a licensed real estate broker and a licensed real estate

salesperson. As licensees, Best and Scott previously stated under penalty of perjury that they

understood the provisions of 19 NYCRR § 175(b)(2)(a) and (b) and knew they did not have any

right to place or publish the advertisements that constituted the nakedapartments.com

infringement. Therefore, Best and Scott had actual knowledge that they did not have the right to

place or publish the nakedapartments.com infringement, but did so anyway, in reckless disregard

for the copyrights of the Plaintiff.


30.      Upon information and belief, the apartment being advertised had been rented

approximately six weeks before the discovery of the nakedapartments.com infringement.


31.      The Defendant committed three separate willful infringements of the Totin Copyrighted

Works.




                                                  8
          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 9 of 27




III.    Defendants Best and Feingold’s malicious and vexing response to Plaintiff’s attempts

to resolve this dispute.


32.     Upon information and belief, Feingold personally trained and instructed sales associates

affiliated with Best, including Scott, in aspects of acting as a residential rental agent in New York

City.


33.     Upon information and belief, Feingold personally trained and instructed sales associates

affiliated with Best, including Scott, to commit copyright infringement when publishing

advertising of apartments for rent in New York City.


34.     In an attempt to resolve this matter, Plaintiff sent notice to Best and Feingold of the

infringement on or about April 25, 2018. Defendants responded by making the listing inactive.

Defendants did not otherwise respond to Plaintiff’s letter.


35.     Plaintiff followed up by letter to Best and Feingold on or about June 8, 2018. Defendants

ignored this notice.


36.     Plaintiff, through an attorney, contacted Best and Feingold in October 2018. Defendants

ignored this notice.


37.     On March 25, 2019, Plaintiff emailed Best and Feingold a draft copy of this complaint to

permit Defendants one last opportunity to negotiate with Plaintiff in good faith to resolve this

matter without the intervention of the Court.




                                                 9
         Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 10 of 27




38.    Feingold telephoned Plaintiff approximately 30 minutes after receiving Plaintiff’s email.

Feingold had no intent of resolving this matter, but instead wanted to show off his bravado for the

Plaintiff, making statements such as, “You have no idea who the fuck I am” and “Don’t worry,

you’ll find out.” Feingold stated that there are “facts” that the Plaintiff did not know, but he

declined to share those “facts”. He referred to this matter as a “shakedown” and referred to the

Plaintiff as a “fucking moron.” He asked the Plaintiff if English was his first language.

Additionally, Feingold stated that “He (Scott) took some pictures,” an admission of infringement.

Feingold stated that if this Court was to issue a judgment against Defendant, Plaintiff had a, “less

than zero,” chance of collecting on the judgement.


                                    FIRST CAUSE OF ACTION
                                   Direct Copyright Infringement
                                 (Against Defendants Best and Scott)

39.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 38 as

though fully set forth herein.


40.    The Totin Copyrighted Works constitute copyrightable subject matter under the Copyright

Act, 17 U.S.C. §§ 101, et seq. Plaintiff has recorded the copyrights in and to the Totin Copyrighted

Works with the United States Copyright Office and have complied with all applicable statutory

registration and renewal requirements.


41.    On information and belief, Scott placed or published the nakedapartments.com

infringement of the Totin Copyrighted Works with the prior consent of Best.


42.    Plaintiff owns the United States copyrights in the Totin Copyrighted Works, and the

exclusive right to reproduce the work, distribute copies of the work to the public and display the


                                                 10
          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 11 of 27




work publicly. Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted

Works accorded to a copyright owner.


43.      On information and belief, in direct violation of Plaintiff’s exclusive rights, Defendants

Best and Scott has directly infringed, and unless enjoined by this Court, will continue to infringe,

on the copyrights in the Totin Copyrighted Works by, among other things, publishing the Totin

Copyrighted Works to various websites without the consent of the Plaintiff.


                                SECOND CAUSE OF ACTION
                               Vicarious Copyright Infringement
                             (Against Defendants Best and Feingold)

44.      Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 43 as

though fully set forth herein.


45.      Under the doctrine of respondeat superior, Title 19 NYCRR, and New York State case

law, it well established that a Licensed Real Estate Broker and the Principal Broker of the Real

Estate Broker are vicariously liable for sales associate misconduct.


46.      On information and belief, Defendants Best and Feingold, have the right, ability and

responsibility to supervise Defendants’ sales associate Scott, and on information and belief, did

supervise Scott in his unlawful preparation, duplication, and distribution of the Totin Copyrighted

Works.


47.      On information and belief, Defendants Best and Feingold enjoy a direct financial benefit

from the preparation, duplication, and distribution of the infringements of the Totin Copyrighted

Works.



                                                 11
          Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 12 of 27




48.      In direct violation of Plaintiff’s exclusive rights, and as a consequence of the foregoing,

Defendants Best and Feingold has vicariously infringed the copyrights in the Totin Copyrighted

Works.


                                  THIRD CAUSE OF ACTION
                               Contributory Copyright Infringement
                                  (against Defendant Feingold)

49.      Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 48 as

though fully set forth herein.


50.      On information and belief, Feingold knew or had reason to know that the publications of

the Totin Copyrighted Works referenced in paragraphs 19 and 20 above are unauthorized

reproductions of the Totin Copyrighted Works.


51.      On information and belief, Feingold induced, caused, and materially contributed to the

unauthorized preparation, duplication, distribution, and public display of the Totin Copyrighted

Works, by personally training and instructing sales associates affiliated with Best to commit

copyright infringement when publishing advertising of apartments for rent in New York City, and

Feingold continues to do so.


52.      In violation of Plaintiff’s exclusive rights, Feingold has contributed to the infringement

and, unless enjoined by this Court, will continue to contribute to the infringement of the copyrights

in the Totin Copyrighted Works.




                                                 12
        Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 13 of 27




53.    It is clear from his malicious and vexing response to Plaintiff’s attempts to resolve this

dispute that Feingold’s actions were done with willful, reckless and malicious intent directed

towards all photographers that create photographs of apartments in New York City.


                                     PRAYER FOR RELIEF


       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant as follows:


       1.     That the Court find that:


                  a. Defendants Best and Scott has infringed the copyrights in the Totin
                        Copyrighted Works; and


                  b. Defendants Scott and Feingold has vicariously infringed the copyrights in
                        the Totin Copyrighted Works through the actions of Scott.


                  c. Feingold has, with willful, reckless and malicious intent, contributed to the
                        infringement of the copyrights in the Totin Copyrighted Works.


       2.     That the Court enter a declaration that Defendants’ publication of the Totin
       Copyrighted Works constitutes infringement of the Totin Copyrighted Works.


       3.     That the Court find that as a direct and proximate result of Defendants’ foregoing
       acts, Plaintiff is entitled to the following damages:


                  a. At Plaintiffs’ election, statutory damages of up to $150,000 for each
                        separate Totin Copyrighted Work infringed for willful infringement
                        pursuant to 17 U.S.C. § 504(c), or Plaintiffs’ actual damages sustained as a


                                                 13
 Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 14 of 27




               result of Defendant’s acts of copyright infringement according to proof and
               Defendant’s profits obtained as a result of their acts of copyright
               infringement according to proof; and


           b. Plaintiff’s reasonable attorneys’ fees and costs pursuant to the Copyright
               Act of 1976, 17 U.S.C. §§ 101, et seq., and 17 U.S.C. § 505.


4.     That the Court find that the threat of irreparable harm to Plaintiff as a result of
Defendants’ conduct leaves Plaintiff without adequate remedy at law, and therefore that
Plaintiff is entitled to an injunction restraining Defendant, their agents, servants,
employees, attorneys, successors, assigns, subsidiaries, and all persons, firms, and
corporations acting in concert with them, from directly or indirectly infringing the
copyrights in the Totin Copyrighted Works, including but not limited to continuing to
distribute, market, advertise, promote, produce, sell, or offer for sale the Totin Copyright
Works or any works derived or copied from the Totin Copyrighted Works, and from
participating or assisting in any such activity whether or not it occurs in the United States.


5.     That the Court enjoin Defendants, their agents, servants, employees, attorneys,
successors, assigns, subsidiaries, and all persons, firms, and corporations acting in concert
with them, from directly or indirectly infringing the copyrights in the Totin Copyrighted
Works, including but not limited to continuing to distribute, copy, publicly perform,
market, advertise, promote, produce, sell, or offer for sale the Totin Copyrighted Works or
any works derived or copied from the Totin Copyrighted Works, and from participating or
assisting in any such activity whether or not it occurs in the United States.


6.     That the Court grant such other, further relief as it deems just and proper.




                                         14
         Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 15 of 27




 Dated: January 4, 2021                      Respectfully submitted,
 New York, New York
                                             BRIAN TOTIN, PRO SE


                                             /s/ Brian Totin_______________________
                                             Brian Totin
                                             PO Box 230581
                                             New York, NY 10023
                                             (917)-881-1830
                                             brian@briantotin.com


                                DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as provided by Rule 38 of the Federal Rules of Civil Procedure.


 Dated: January 4, 2021                          Respectfully submitted,
 New York, New York
                                                 BRIAN TOTIN, PRO SE


                                                 /s/ Brian Totin_______________________
                                                 Brian Totin
                                                 PO Box 230581
                                                 New York, NY 10023
                                                 (917)-881-1830
                                                 brian@briantotin.com




                                               15
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 16 of 27




                EXHIBIT A
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 17 of 27
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 18 of 27
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 19 of 27
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 20 of 27
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 21 of 27




                EXHIBIT B
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 22 of 27




                       “520w174a3dlr2.jpg”




                       “520w174a3dbr.jpg”
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 23 of 27




                       “520w174a3dlav.jpg”
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 24 of 27




                EXHIBIT C
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 25 of 27
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 26 of 27
Case 1:21-cv-00096-KPF Document 1 Filed 01/04/21 Page 27 of 27
